Case 1:18-cv-00448-DKW-WRP Document 105-1 Filed 01/22/20 Page 1 of 11            PageID #:
                                    3798



                       IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF HAWAII

  MICHAEL C. GREENSPON,                          CIVIL NO. 18-00448 DKW-WRP

                         Plaintiff,              MEMORANDUM IN SUPPORT OF
             vs.                                 MOTION

  AIG SPECIALTY INSURANCE CO.
  f/k/a CHARTIS SPECIALTY
  INSURANCE CO.; AMERICAN
  INTERNATIONAL GROUP, INC.;
  PROMMIS SOLUTIONS HOLDING
  CORP. n/k/a OLD ALABAMA
  CLOSING CORP.; MCCORRISTON
  MILLER MUKAI MACKINNON LLP;
  DOES 1-30,

                         Defendants.


                      MEMORANDUM IN SUPPORT OF MOTION

             Defendant AIG Specialty Insurance Co. f/k/a Chartis Specialty Insurance

  Co. (“AIG Specialty”), by and through its undersigned attorneys, respectfully

  moves this Court for an order continuing the trial of this matter and all related

  deadlines.

  I.         INTRODUCTION

             Trial in this matter is currently set for July 13, 2020. [Dkt. 35]. As more

  fully set forth herein, Plaintiff Michael C. Greenspon (“Plaintiff” or

  “Greenspon”)’s delays in responding to AIG Specialty’s discovery have severely


  216351.4
Case 1:18-cv-00448-DKW-WRP Document 105-1 Filed 01/22/20 Page 2 of 11                 PageID #:
                                    3799



  prejudiced AIG Specialty such that AIG Specialty cannot reasonably respond to

  the current upcoming Rule l6 deadlines and to prepare for a July 2020 trial.

        This Motion does not duplicate, or seek the same relief as, AIG Specialty’s

  pending Motion to Compel. Rather, this Motion seeks to move the trial date and

  all intervening Rule 16 deadlines.1 AIG Specialty seeks this relief based upon the

  following:

        First – the dispositive motions and expert witness disclosure deadline is

  February 12, 2020. Thus far, AIG Specialty has been precluded from completing

  key discovery in the case including Plaintiff’s deposition and the full production of

  Plaintiff’s documents.      AIG Specialty will not be able to reasonably file

  substantive dispositive motions or prepare expert witness disclosures without this

  information.

        Second - the operative pleadings in the case are still in a state of flux.

  Plaintiff filed a Motion for Leave to File a First Amended Complaint (“FAC”) on

  December 13, 2019 [Dkt. 90], the last day to file such a motion. Where the

  original Complaint only had one clear cause of action (declaratory relief) [Dkt. 1],

  1
    In the Motion to Compel, AIG Specialty sought: (1) to compel the production of
  certain documents, (2) to compel Greenspon’s deposition, and/or (3) in the
  alternative, to move certain deadlines until after such discovery was obtained.
  While there is some overlap, the Motion to Compel specifically did not seek to
  move all deadlines and trial in this matter. Given recent developments (including
  Greenspon’s proposed First Amended Complaint), AIG Specialty now believes
  that it is in the best interest of the Parties and the Court to briefly delay trial and all
  associated deadlines.

                                              2
Case 1:18-cv-00448-DKW-WRP Document 105-1 Filed 01/22/20 Page 3 of 11           PageID #:
                                    3800



  the proposed FAC has (at least) five claims, the majority of which are new tort-

  based claims. [Dkt. 90-1]. The proposed FAC further requests, for the first time, a

  jury trial. While AIG Specialty does not believe that Greenspon’s proposed claims

  are valid [see generally Dkt. 96],2 the fact remains that the pleadings are not fixed

  and any amendment to the pleadings at this late date will set off another round of

  discovery.3

        Third – the current trial date is only seven months out. Given Plaintiff’s

  delays in responding to discovery, it is not reasonable to expect that AIG Specialty

  can conduct and complete this discovery, prepare and file dispositive motions,

  retain any necessary experts and properly prepare for trial by July 2020 (let alone

  do so by the required pre-trial deadlines for these various tasks).

        In addition, AIG Specialty will be required to respond on January 24, 2020

  to Plaintiff’s Motion for Summary Judgment (filed on November 11, 2019 [Dkt.

  84]) without the benefit of completing critical discovery with Greenspon.




  2
    Greenspon filed his Reply on January 14, 2020 [Dkt. 102]. The Court is treating
  this as a non-hearing motion.
  3
    AIG Specialty believes it acted timely with its discovery obligations, and
  undertook to conduct all necessary discovery shortly after it was determined that
  the instant litigation would move forward in this Court. The Parties spent
  approximately nine (9) months disputing jurisdictional issues that were not entirely
  resolved until November, 2019.


                                            3
Case 1:18-cv-00448-DKW-WRP Document 105-1 Filed 01/22/20 Page 4 of 11            PageID #:
                                    3801



           Accordingly, AIG Specialty respectfully requests that the Court move the

  trial date until October 2020, or to the Court’s next available trial date and to also

  move all other pretrial deadlines.

  II.      RELEVANT FACTUAL AND PROCEDURAL BACKGROUND

           The Court is familiar with the background in this case, which has already

  been briefed in AIG Specialty’s Motion to (1) Compel Production of Documents

  from Plaintiff Michael C. Greenspon; (2) Compel the Deposition of Plaintiff

  Michael C. Greenspon; and/or (3) Amend the Rule 16 Scheduling Order in Light

  of the Pending Deadlines (“Motion to Compel”), filed on December 13, 2019 [Dkt.

  91].4 Briefly, AIG Specialty summarizes the relevant points as follows:

           For several months, Greenspon forced AIG Specialty to concentrate its

  efforts on opposing his multiple attempts to remand this litigation and to evade this

  Court’s jurisdiction by filing numerous and duplicative motions in this Court and

  the Second Circuit Court for the State of Hawaii (“State Court”). See [Dkts. 22,

  53, 69].       As part of these efforts, Greenspon subjected AIG Specialty to

  unnecessary litigation in the State Court Action based on claims which were

  duplicative or which arose out of the same set of operative facts with those that




  4
      See also, Dkt. 98.

                                            4
Case 1:18-cv-00448-DKW-WRP Document 105-1 Filed 01/22/20 Page 5 of 11          PageID #:
                                    3802



  Greenspon asserted in this matter.5 The State Court finally dismissed the

  duplicative claims on November 1, 2019.

           AIG Specialty began the discovery process in earnest as soon as it became

  clear that the instant litigation would move forward before this Court, serving

  written discovery requests on October 8, 2019 (“Requests”). [Dkt. 78]. Despite

  AIG Specialty’s efforts, Greenspon has refused to cooperate and produce all

  necessary documents.         In particular, Greenspon has refused to produce

  “confidential business records” unless and until AIG Specialty agrees to an

  unworkable stipulated protective order – these issues are fully briefed in AIG

  Specialty’s pending Motion to Compel. Further, Greenspon refused to be deposed

  in this matter and instead insisted that AIG Specialty’s counsel depose him with

  other defendants in a related State Court case6 – of which AIG Specialty is not a

  party to – on January 15, 2020. While AIG Specialty has the absolute right to take

  Greenspon’s deposition in this litigation, even if AIG Specialty agreed to

  Greenspon’s proposition it would not have been possible; the Defendants in the

  related state court action informed AIG Specialty’s counsel that all of the allotted

  time for Greenspon’s deposition in that action was already spoken for. Declaration

  of Maile S. Miller (“Miller Decl.”) ¶¶ 3-4.



  5
      See, [Dkt. 75].
  6
      Civil No. 14-1-0395(2) and Civil No. 14-1-0560(2) (consolidated).

                                            5
Case 1:18-cv-00448-DKW-WRP Document 105-1 Filed 01/22/20 Page 6 of 11                PageID #:
                                    3803



         In light of the above discovery disputes, AIG Specialty filed its Motion to

  Compel [Dkt. 91] and an Ex Parte Motion to Shorten Time [Dkt. 92] on

  December 13, 2019; the Ex Parte was denied on December 16, 2019. After

  discussing various issues with Greenspon, the Parties jointly requested a status

  conference on January 3, 2020 [Dkt. 98], which the Court declined to entertain.

  The Court issued an EO the same day [Dkt. 99], advising the parties that after the

  Court reviews the briefs on the Motion to Compel, it will determine whether a

  discovery conference is appropriate. The Court further instructed that “because the

  parties do not agree regarding an extension of the Rule 16 Scheduling Order

  deadlines, the Court directs the requesting party to file the appropriate motion to

  seek a continuance of any dates and deadlines.” [Dkt. 99].

  III.   LEGAL STANDARD

         This Court’s Rule 16 Scheduling Order “may be modified only for good

  cause and with the judge's consent.” Fed. R. Civ. P. (“FRCP”) 16(b)(4). In

  considering such a request, the Court examines the issue of “good cause” in light

  of the movant’s efforts in seeking to modify the scheduling order.

         The use of the good-cause standard, rather than allowing modification only
         in cases of manifest injustice as is done for other pretrial orders, indicates
         that there may be more flexibility in allowing some relief. As noted by the
         Advisory Committee, this more liberal standard was included in recognition
         that the scheduling order is entered early in the litigation and that if a stricter
         approach to modification were adopted, counsel might be encouraged to
         request the longest possible time for completing pleading, joinder, and
         discovery because of a fear that an extension would be impossible.

                                              6
Case 1:18-cv-00448-DKW-WRP Document 105-1 Filed 01/22/20 Page 7 of 11            PageID #:
                                    3804




        6A Charles Alan Wright et al., Fed. Prac. & Proc. Civ. § 1522.2 (3d ed.)

        If, as here, the party seeking the modification used its best efforts, under the

  circumstances, the court should grant the motion. A pretrial schedule may be

  modified “if it cannot reasonably be met despite the diligence of the party seeking

  the extension.’” Zivkovic v. S. Cal. Edison Co., 302 F.3d 1080, 1087 (9th Cir.2002)

  (quoting Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir.1992))

  (internal quotations omitted).

  IV.   ANALYSIS

        AIG Specialty seeks a brief continuance of the trial for approximately three

  months until October 2020. Good cause exists to continue the trial date and related

  deadlines in this matter until that time due to the outstanding discovery and current

  state of the pleadings.

        AIG Specialty timely and diligently propounded document requests [Dkt.

  78] and noticed Greenspon’s deposition in this matter for January 7, 2020 [Dkt.

  89]. Greenspon has refused to produce all relevant documents and further refused

  to appear for his January 7, 2020 deposition. Greenspon’s foregoing refusals to

  cooperate with AIG Specialty in discovery is the subject of AIG Specialty’s

  Motion to Compel [Dkt. 91], which the Court will rule on some time after AIG




                                            7
Case 1:18-cv-00448-DKW-WRP Document 105-1 Filed 01/22/20 Page 8 of 11           PageID #:
                                    3805



  Specialty files its reply on January 28, 2020 [Dkt. 99].7 Despite AIG Specialty’s

  diligence and best efforts to effectuate discovery in this matter, AIG Specialty will

  likely need to undertake additional discovery, particularly third-party discovery,

  depending on what it learns from Greenspon’s documents and ultimate deposition

  testimony.

           The information obtained during discovery is directly relevant to AIG

  Specialty’s ability to both (1) prepare its own dispositive motions; and (2) properly

  respond to Greenspon’s Motion for Partial Summary Judgment.              Particularly

  relevant is Greenspon’s deposition in this case, which AIG Specialty believes

  cannot be completed unless and until all relevant documents are produced.

           There is no question that AIG Specialty has a right take Greenspon’s

  deposition and that the information gleaned from that deposition is relevant to

  dispositive motions. FRCP Rule 30(a) (“A party may, by oral question, depose

  any person, including a party, without leave of court[.]”); Jou v. Adalian, 2016 WL

  11507814 JMS-KJM (D. Haw. Dec. 1, 2016). In Jou, the plaintiff filed a Motion

  for Summary Judgment which was timely set for hearing. Defendant noticed the

  plaintiff’s deposition, which the plaintiff refused to participate in. The defendant

  sought to take the plaintiff’s deposition specifically so he would not have to move

  pursuant to FRCP Rule 56(d) for a continuance of the summary judgment hearing.


  7
      See also [Dkt. 98].

                                           8
Case 1:18-cv-00448-DKW-WRP Document 105-1 Filed 01/22/20 Page 9 of 11        PageID #:
                                    3806



  Id. at *1. While plaintiff argued that the pending summary judgment motion

  precluded the defendant’s ability to take discovery, the Court disagreed and found

  that the “Plaintiff cannot cut off Defendant’s right to depose him within the

  discovery period by moving for summary judgment.” Id. See also DuPreez v.

  Banis, 2015 WL 13567077 LEK-RLP (D. Haw. Apr. 9, 2015) (“Defendants’

  noticing of Plaintiff’s deposition for March 6, 2015, was appropriate given the

  approaching dispositive motions deadline.”).

        The production of documents and Greenspon’s testimony is directly relevant

  to his knowledge and when claims were first made, as well as to the overall

  coverage amounts he is claiming in this litigation. In determining whether or not

  Greenspon’s claims are covered under the Directors and Officers Policy (the

  “Policy”), AIG Specialty has the right to conduct discovery and examine all of the

  underlying evidence. See, e.g., Dairy R. Partners v. Island Ins. Co., 92 Hawai’i

  398, 423 (2000) (noting that a Court is “entitled to consider any competent

  evidence” submitted by the insurer to rebut coverage, “even if the evidence might

  be subject to dispute in the underlying lawsuit[],” (emphasis added)).

        Currently, even if the Court were to immediately grant AIG Specialty’s

  pending Motion to Compel and order Greenspon’s deposition (which will likely

  not be determined until after AIG Specialty’s Reply is due on January 28, 2020),

  AIG Specialty will not have a sufficient amount of time to properly review the



                                           9
Case 1:18-cv-00448-DKW-WRP Document 105-1 Filed 01/22/20 Page 10 of 11               PageID
                                 #: 3807



  documents, prepare for and take Greenspon’s deposition, receive a transcript, and

  write dispositive motions by February 12, 2020. 8

        Compounding the above issues is the fact that the state of the pleadings are

  in flux. Should any of the claims in Greenspon’s proposed FAC be added to this

  litigation, the landscape of relevant and discoverable material will undoubtedly

  multiply. Discovery on any new claim will need to occur prior to either of the

  Parties being able to file dispositive motions.

        AIG Specialty believes that it will be particularly prejudiced in its efforts to

  properly prepare for its own dispositive motions if the current trial date and

  associated deadlines are maintained. AIG Specialty therefore submits that good

  cause exists to continue the trial herein, and respectfully requests that the trial date

  and all attendant deadlines be continued for three months until October 2020,

  depending on the Court’s availability, to be consistent with the current status of the

  pleadings and discovery herein.




  8
    As AIG Specialty previously advised the Court in its Motion to Compel [Dkt.
  91], and January 3, 2020 letter [Dkt. 98], AIG Specialty believes it will also be
  prejudiced by Greenspon’s failure to cooperate in discovery in its ability to oppose
  Greenspon’s Motion for Summary Judgment [Dkt. 84]. AIG Specialty’s deadline
  to oppose Greenspon’s MSJ is January 24, 2020, and AIG Specialty intends on
  seeking additional time to take discovery pursuant to FRCP Rule 56(d).

                                            10
Case 1:18-cv-00448-DKW-WRP Document 105-1 Filed 01/22/20 Page 11 of 11    PageID
                                 #: 3808



  V.    CONCLUSION

        For the foregoing reasons, AIG Specialty respectfully requests that the

  Motion be GRANTED in its entirety.

        DATED: Honolulu, Hawaii, January 22, 2020.


                                       /s/ Maile S. Miller
                                       TERENCE J. O’TOOLE
                                       MAILE S. MILLER
                                       JOHN W. KELLY
                                       Attorneys for Defendants
                                       AIG SPECIALTY INSURANCE CO. f/k/a
                                       CHARTIS SPECIALTY INSURANCE CO.
                                       and AMERICAN INTERNATIONAL
                                       GROUP, INC.




                                         11
